 


109 HR 4263 IH: Windfall Profits and Consumer Assistance Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4263 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Markey (for himself, Mr. Emanuel, Mr. Sanders, Mr. Nadler, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to impose a temporary windfall profit tax on crude oil, to establish the Consumer Energy Assistance Trust Fund, and to provide for a rebate to energy consumers. 
 
 
1.Short titleThis Act may be cited as the Windfall Profits and Consumer Assistance Act of 2005. 
2.Windfall profits tax 
(a)In generalSubtitle E of the Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other excise taxes) is amended by adding at the end thereof the following new chapter: 
 
56Windfall profits on crude oil 
 
Sec. 5896. Imposition of tax. 
Sec. 5897. Windfall profit; removal price; adjusted base price; qualified investment. 
Sec. 5898. Special rules and definitions. 
5896.Imposition of tax 
(a)In generalIn addition to any other tax imposed under this title, there is hereby imposed on any producer of crude oil an excise tax equal to the excess of— 
(1)the amount equal to 50 percent of the windfall profit from all barrels of taxable crude oil removed from the property during each taxable year, over 
(2)the amount of qualified investment by such producer during such taxable year. 
(b)Fractional part of barrelIn the case of a fraction of a barrel, the tax imposed by subsection (a) shall be the same fraction of the amount of such tax imposed on the whole barrel. 
(c)Tax paid by producerThe tax imposed by this section shall be paid by the producer of the taxable crude oil. 
5897.Windfall profit; removal price; adjusted base price; qualified investment 
(a)General ruleFor purposes of this chapter, the term windfall profit means the excess of the removal price of the barrel of taxable crude oil over the adjusted base price of such barrel. 
(b)Removal priceFor purposes of this chapter— 
(1)In generalExcept as otherwise provided in this subsection, the term removal price means the amount for which the barrel of taxable crude oil is sold. 
(2)Sales between related personsIn the case of a sale between related persons, the removal price shall not be less than the constructive sales price for purposes of determining gross income from the property under section 613. 
(3)Oil removed from property before saleIf crude oil is removed from the property before it is sold, the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613. 
(4)Refining begun on propertyIf the manufacture or conversion of crude oil into refined products begins before such oil is removed from the property— 
(A)such oil shall be treated as removed on the day such manufacture or conversion begins, and 
(B)the removal price shall be the constructive sales price for purposes of determining gross income from the property under section 613. 
(5)PropertyThe term property has the meaning given such term by section 614. 
(c)Adjusted base price defined 
(1)In generalFor purposes of this chapter, the term adjusted base price means $40 for each barrel of taxable crude oil plus an amount equal to— 
(A)such base price, multiplied by 
(B)the inflation adjustment for the calendar year in which the taxable crude oil is removed from the property.The amount determined under the preceding sentence shall be rounded to the nearest cent. 
(2)Inflation adjustment 
(A)In generalFor purposes of paragraph (1), the inflation adjustment for any calendar year after 2006 is the percentage by which— 
(i)the implicit price deflator for the gross national product for the preceding calendar year, exceeds 
(ii)such deflator for the calendar year ending December 31, 2005. 
(B)First revision of price deflator usedFor purposes of subparagraph (A), the first revision of the price deflator shall be used. 
(d)Qualified investmentFor purposes of this chapter— 
(1)In generalThe term qualified investment means any amount paid or incurred with respect to— 
(A)section 263(c) costs, 
(B)qualified refinery property (as defined in section 179C(c) and determined without regard to any termination date), 
(C)any qualified facility described in paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to any placed in service date), 
(D)any facility for the production of alcohol used as a fuel (within the meaning of section 40) or biodiesel or agri-biodiesel used as a fuel (within the meaning of section 40A). 
(2)Section 263(c) costsFor purposes of this subsection, the term section 263(c) costs means intangible drilling and development costs incurred by the taxpayer which (by reason of an election under section 263(c)) may be deducted as expenses for purposes of this title (other than this paragraph). Such term shall not include costs incurred in drilling a nonproductive well. 
5898.Special rules and definitions 
(a)Withholding and deposit of taxThe Secretary shall provide such rules as are necessary for the withholding and deposit of the tax imposed under section 5896 on any taxable crude oil. 
(b)Records and informationEach taxpayer liable for tax under section 5896 shall keep such records, make such returns, and furnish such information (to the Secretary and to other persons having an interest in the taxable crude oil) with respect to such oil as the Secretary may by regulations prescribe. 
(c)Return of windfall profit taxThe Secretary shall provide for the filing and the time of such filing of the return of the tax imposed under section 5896. 
(d)DefinitionsFor purposes of this chapter— 
(1)ProducerThe term producer means the holder of the economic interest with respect to the crude oil. 
(2)Crude oil 
(A)In generalThe term crude oil includes crude oil condensates and natural gasoline. 
(B)Exclusion of newly discovered oilSuch term shall not include any oil produced from a well drilled after the date of the enactment of the Windfall Profits and Consumer Assistance Act of 2005, except with respect to any oil produced from a well drilled after such date on any proven oil or gas property (within the meaning of section 613A(c)(9)(A)). 
(3)BarrelThe term barrel means 42 United States gallons. 
(e)Adjustment of removal priceIn determining the removal price of oil from a property in the case of any transaction, the Secretary may adjust the removal price to reflect clearly the fair market value of oil removed. 
(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this chapter. 
(g)TerminationThis section shall not apply to taxable crude oil removed after the date which is 3 years after the date of the enactment of this section.. 
(b)Clerical amendmentThe table of chapters for subtitle E of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Chapter 56. Windfall profit on crude oil.. 
(c)Effective date 
(1)In generalThe amendments made by this section shall apply to crude oil removed after the date of the enactment of this Act, in taxable years ending after such date. 
(2)Transitional rulesFor the period ending December 31, 2005, the Secretary of the Treasury or the Secretary's delegate shall prescribe rules relating to the administration of chapter 56 of the Internal Revenue Code of 1986. To the extent provided in such rules, such rules shall supplement or supplant for such period the administrative provisions contained in chapter 56 of such Code (or in so much of subtitle F of such Code as relates to such chapter 56). 
3.Consumer Energy Assistance Trust Fund 
(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 (relating to establishment of trust funds) is amended by adding at the end the following new section: 
 
9511.Consumer Energy Assistance Trust Fund 
(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Consumer Energy Assistance Trust Fund, consisting of such amounts as may be appropriated or credited to such fund as provided in this section or section 9602(b). 
(b)Transfers to trust fundThere are hereby appropriated to the Consumer Energy Assistance Trust Fund amounts equivalent to the taxes received in the Treasury under chapter 56. 
(c)ExpendituresAmounts in the Consumer Energy Assistance Trust Fund shall be available for making expenditures to carry out the Low-Income Home Energy Assistance Act of 1981 (as in effect on the date of the enactment of this section). . 
(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 9511. Consumer Energy Assistance Trust Fund. 
4.Energy consumer rebate 
(a)In GeneralSubchapter B of chapter 65 of the Internal Revenue Code of 1986 (relating to rules of special application in the case of abatements, credits, and refunds) is amended by adding at the end the following new section: 
 
6430.Energy consumer rebate 
(a)General RuleExcept as otherwise provided in this section, each individual shall be treated as having made a payment against the tax imposed by chapter 1 for each taxable year beginning after December 31, 2005, in an amount equal to the lesser of— 
(1)the amount of the taxpayer’s liability for tax for such taxpayer’s preceding taxable year, or 
(2)the applicable amount. 
(b)Liability for TaxFor purposes of this section, the liability for tax for any taxable year shall be the excess (if any) of— 
(1)the sum of— 
(A)the taxpayer’s regular tax liability (within the meaning of section 26(b)) for the taxable year, 
(B)the tax imposed by section 55(a) with respect to such taxpayer for the taxable year, and 
(C)the taxpayer’s social security taxes (within the meaning of section 24(d)(2)) for the taxable year, over 
(2)the sum of the credits allowable under part IV of subchapter A of chapter 1 (other than the credits allowable under subpart C thereof, relating to refundable credits) for the taxable year. 
(c)Applicable AmountFor purposes of this section, the applicable amount for any taxpayer shall be determined by the Secretary not later than the date specified in subsection (d)(1) taking into account the number of such taxpayers and the amount of revenues in the Treasury (reduced by the amount appropriated to the Consumer Energy Assistance Trust Fund under section 9511) resulting from the tax imposed by chapter 56 for the calendar year preceding the taxable year. 
(d)Date Payment Deemed Made 
(1)In generalThe payment provided by this section shall be deemed made on February 1 of the calendar year ending with or within the taxable year. 
(2)Remittance of paymentThe Secretary shall remit to each taxpayer the payment described in paragraph (1) not later that the date which is 30 days after the date specified in paragraph (1). 
(e)Certain Persons Not EligibleThis section shall not apply to— 
(1)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins, 
(2)any estate or trust, or 
(3)any nonresident alien individual.. 
(b)Conforming AmendmentSection 1324(b)(2) of title 31, United States Code, is amended by inserting before the period , or enacted by the Windfall Profits and Consumer Assistance Act of 2005. 
(c)Clerical AmendmentThe table of sections for subchapter B of chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 6430. Energy consumer rebate. 
(d)Effective DateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
